DETAILED ACTION

                                                                    REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The prior art of  Mikami et al.  (U.S. Patent No. 5,677,760) disclose a rangefinding device for use in a camera comprising a projection section for projecting a light beam emitted by a light source through a projection lens to an object but the prior art of record fails to disclose a method comprising: providing a fixture including a target in a field of view of a sensor mounted to a vehicle, wherein the target is detectable by the sensor, and the fixture includes a first rangefinding device and a second rangefinding device spaced from the first rangefinding device; measuring a first angle and first distance from the first rangefinding device to a first known point on the vehicle; measuring a second angle and second distance from the second rangefinding device to a second known point on the vehicle; determining a position and orientation of the target in a coordinate system relative to the vehicle based on the first angle, the first distance, the second angle, and the second distance; and calibrating the sensor based on the position and orientation of the target. These limitations in combination are neither taught nor obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661